Opinion filed October 4,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-12-00255-CV
                                                    __________
 
                             IN
THE INTEREST OF E.A., A CHILD

 
                                   On
Appeal from the 326th District Court
 
                                                            Taylor
County, Texas
 
                                                   Trial
Court Cause No. 7074-CX
 

 
                                            M
E M O R A N D U M    O P I N I O N
            This is an appeal from a final judgment signed on July 20, 2012.  A clerk’s record has
not been filed in this court.  However, the trial court clerk’s office
forwarded a docketing statement setting out the filing dates of the relevant
documents along with a copy of the notice of appeal.  The docketing statement
indicates that this is an appeal from a parental termination or child
protection proceeding.  Accordingly, this is an accelerated appeal pursuant to Tex. R. App. P. 28.4.  In order to have
timely perfected the appeal, appellant, E.M., was required to file the notice
of appeal on or before August 9, 2012.  See Tex. R. App. P. 26.1(b) (twenty-day deadline for perfecting
an accelerated appeal), 28.1(b).  Appellant did not file her notice of appeal
until August 16, 2012.  Accordingly, the notice of appeal is untimely.  We
dismiss the appeal.
When
the clerk’s docketing statement was received in this court, the clerk of this
court wrote the parties on August 29, 2012, informing them that it appeared
that the notice of appeal was untimely.  The clerk’s letter requested appellant
to provide a written response on or before September 13, 2012, showing grounds
for continuing this appeal.  The clerk’s letter further advised appellant that
the appeal may be dismissed absent a reasonable explanation for the untimely
notice of appeal.  There has been no response to our letter of August 29,
2012.  
            Absent
a timely notice of appeal, a timely motion to extend time, or the proper
showing of compliance with the good faith requirement of Verburgt v. Dorner,
959 S.W.2d 615 (Tex. 1997), the appellate jurisdiction of this court is not
invoked.  Appellant has not met any of these requirements.  Therefore, this
appeal is dismissed for want of jurisdiction. 
 
                                                                                                PER
CURIAM
 
 
October 4, 2012
Panel[1]
consists of: Wright, C.J.,
McCall, J., and Hill.[2]
 
 




                [1]Eric Kalenak, Justice, resigned effective September 3,
2012.  The justice position is vacant pending appointment of a successor by the
governor or until the next general election.
 


[2]John G. Hill, Former Chief Justice, Court of Appeals,
2nd District of Texas at Fort Worth, sitting by assignment.